[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: POST JUDGMENT MOTIONS #106, #107, #108 AND #110
The defendant shall be responsible for necessary major house repairs prior to sale including exterior house painting and pool repairs. The parties shall be equally responsible for fix up expenses costing less than $250.00 each. CT Page 10095
Payment of the Discover Card debt in the approximate amount of $4,000.00 was previously ordered. See April 23, 1998 Memorandum of Decision. The Fleet Bank MasterCard debt in the approximate amount of $6,750.00, which both parties list as a joint obligation, and the Paul Cleek loan in the amount of $8,000.00 which was for pool repairs, shall be paid in equal shares by the parties.
The plaintiff was awarded physical custody of the minor child, Lauren, and shall have the dependency tax exemption for her.
The plaintiff was awarded sole occupancy of the marital premises prior to sale and ordered to continue the payment on the first mortgage, equity loan, taxes and insurance on same until sold. The plaintiff shall have the tax deductions for the aforesaid items.
BALLEN, J.